Citation Nr: 1816731	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-10 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1989 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU, and his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income." In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317  (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disabilities sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In the present case, the Veteran is service-connected for PTSD with alcohol abuse, and has a 70 percent disability rating as of July 15, 2010; therefore, the Veteran meets the schedular requirements of TDIU under 38 C.F.R. 4.16(a).

The Veteran contends that his psychiatric disability prevents him from working.  Specifically, the Veteran noted in his November 2012 Notice of Disagreement (NOD) that he is unable to adapt to change quickly, his trust in people is limited, and he has mood swings.  The Veteran further reported that he was last employed with a medical supply company in 2008, and that he was unable to get along with co-workers, unable to concentrate and stay focused on the task at hand, and he was constantly irritated by noise and the volume of people in contact with him.

The Board notes that the Veteran's previous work history post-military includes working in a warehouse for three years, restaurant management for seven years, security for three years, electrical helper for two years, and retail sales for one year, and the Veteran obtained an associate's degree in business.  

A review of the evidence shows that in May 2011, the Veteran received a psychological evaluation from a private physician.  The Veteran reported having a short fuse, he drank heavily, and got into fights.  He further reported that he cannot tolerate anyone behind him and positions himself with his back to the wall when in a public place.  The Veteran reported having been married but had since divorced, as his wife could not tolerate his drinking and explosive behaviors, his children were frightened of him, he has no friends, he does not socialize, and he cannot maintain close relationships.  

The examiner diagnosed the Veteran with chronic PTSD and alcohol abuse, and determined that the Veteran's hypervigilance and explosive temper compromises his ability to initiate or sustain work or social relationships, and that his memory and concentration problems prevents him from learning new tasks.  The examiner further found that the Veteran's recovery is poor and opined that the Veteran was totally and permanently disabled.  In September 2012, the examiner reiterated her position when she reported that she had been treating the Veteran since April 2011 and that the Veteran's PTSD symptoms continue to cause significant disturbances in all areas of his life.

In his February 2012 examination for PTSD, the Veteran reported living alone and that he has been unemployed since 2008.  He reported his last job entailed working at a medical supply company and that he had poor relations with others at work.  The Veteran reported having five previous DUIs, being arrested for assault and domestic violence, and crashing his motorcycle in 2003 after driving drunk.  The examiner noted PTSD symptoms of impaired sleep, irritability, difficulty concentrating, and exaggerated startled response.  The examiner further noted symptoms of depressed mood, anxiety, suspiciousness, and difficulty maintaining effective work and social relationships.  The examiner diagnosed the Veteran with PTSD and alcohol abuse and determined that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas.  The examiner found that the Veteran's alcohol abuse may impede his ability to work, and that his PTSD may cause problems working due to poor sleep, agitated reactions, and irritability around others; however, the examiner did not opine specifically whether the Veteran's symptoms prevent him from obtaining substantial gainful employment.  

Similarly, in the Veteran's October 2015, Disability Benefits Questionnaire (DBQ) for a review of his PTSD, the examiner did not opine as to whether the Veteran's PTSD symptoms prevented him from working, but determined that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  

The Board also notes that the Veteran participated in a Compensated Work Therapy (CWT) program in December 2015 to determine if he would be capable of working again; however, during a May 2016 psychiatry visit, the Veteran reported that "the slightest thing sets me off," and that he was experiencing irritability on his CWT job and at home.  He further reported not wanting to be bothered. 

In October 2017, the Veteran was examined by another private physician.  The examiner diagnosed the Veteran with chronic, severe PTSD and determined that it is less likely that the Veteran's condition will improve and that he is total and permanently disabled.  

In November 2017, the Veteran received another VA examination for his PTSD.  Occupationally, the Veteran reported that he was last employed in 2007 when he was working in sales, but was fired for being rude. He completed an associate's degree in business in 2013, with most classes online, and skipped class if he had a presentation.  He reported that he will leave the house once a week.  The examiner diagnosed the Veteran with PTSD and alcohol abuse and found that the Veteran had occupational and social impairment with deficiencies in most areas.  With regard to the Veteran's PTSD, the examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

In considering the above and remaining evidence of record, the Board finds that entitlement to TDIU is warranted.  The two medical opinions which address his employability determined that the Veteran's PTSD symptoms cause total and permanent impairment.  The Veteran's documented and confirmed inability to get along with others, his self-medication with alcohol, his memory and sleep impairment, and his irritability, prevent him from obtaining substantial gainful employment.  As the preponderance of evidence weighs in favor of the Veteran, the claim for TDIU is granted. 
	

ORDER

Entitlement to a total disability rating based on individual unemployability is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


